 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT
 8                       SOUTHERN DISTRICT OF CALIFORNIA
 9                      (HONORABLE JANIS L. SAMMARTINO)
10
11   UNITED STATES OF AMERICA,                   CASE NO.: 21-cr-00013-JLS
12                       Plaintiff,              Hon. Janis L. Sammartino
13         v.                                    ORDER GRANTING MOTION FOR
                                                 ORDER TO PRODUCE RESULTS
14   JUAN MANUEL RODRIGUEZ,                      OF DRUG TESTS WHILE ON
                                                 PRETRIAL RELEASE
15                       Defendant.
16
           GOOD CAUSE APPEARING, for the reasons stated in Mr. Rodriguez’s
17
     motion, Pretrial Services is ordered to produce the results of Mr. Rodriguez’s drug
18
     tests conducted by Pretrial Services while he was on pretrial release. The results are to
19
     be produced to Defense Counsel no later than July 1, 2021 so Counsel can properly
20
     respond to the Presentence Report.
21
           IT IS SO ORDERED.
22
     Dated: June 29, 2021
23
24
25
26
27
28
